Citation Nr: 1109352	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-17 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a right leg disorder, including an Achilles tendon condition.

3.  Entitlement to service connection for a left leg disorder, including an Achilles tendon condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to April 1989.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the claims.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2009.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In November 2009, the Board remanded this case for further development including attempts to obtain additional service and private records, and according the Veteran an examination which addressed the etiology of his seizure and bilateral leg disorders.  Following the Board's remand, additional records were obtained to the extent possible, VA medical examinations were accorded to the Veteran in October 2010 which are adequate for resolution of this appeal, and all other development directed by the November 2009 remand appears to have been completed.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The record reflects the Veteran had a pre-existing seizure disorder that was aggravated as a result of his active service.  

3.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a right leg disorder, including an Achilles tendon condition, that was incurred in or otherwise the result of his active service.  

4.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a left leg disorder, including an Achilles tendon condition, that was incurred in or otherwise the result of his active service.  


CONCLUSIONS OF LAW

1.  Service connection is warranted for the Veteran's seizure disorder.  38 U.S.C.A. §§ 101, 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.306 (2010).

2.  A right leg disorder, including an Achilles tendon condition, was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2010).

3.  A left leg disorder, including an Achilles tendon condition, was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons stated below, the Board finds that service connection is warranted for the Veteran's seizure disorder.  Therefore, no further discussion of the VCAA is warranted with respect to this claim as any deficiency has been rendered moot.

Regarding the bilateral leg claims, the United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via letters dated in February and April 2007, both of which were sent prior to the April 2007 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in April and June 2010, followed by readjudication of the appeal by a November 2010 Supplemental Statement of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's available service treatment records are on file.  The Board acknowledges that these records appear to be incomplete, to include no indication of an enlistment or discharge examination.  Under such situations the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).  

Various post-service medical records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the February 2009 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  

With respect to the aforementioned February 2009 hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims.  However, as detailed above the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate his claim(s).  Moreover, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate the claim(s); i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim(s).  The VLJ did ask questions to determine if there was any relevant evidence not of record.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further observes the Veteran was accorded a VA medical examination in October 2010 which included an opinion that addressed the etiology of the current bilateral leg disorders.  As this opinion was based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds it is supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the October 2010 VA examination, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis - Seizure Disorder

In the instant case, the Board finds that service connection is warranted for the Veteran's seizure disorder.

Under the law, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  

In this case, as noted above, no enlistment examination appears in the Veteran's available service treatment records.  As such, there is nothing in the record for which the Board can point to in which to state whether a medical condition was or was not noted at the time of entry into service.  The available service treatment records do confirm that the Veteran was treated for a seizure in June 1985, while on active duty.

The Board finds, however, that the record reflects the seizure disorder clearly and unmistakably pre-existed the Veteran's entrance into active duty.  For example, the Veteran's statements made contemporaneous to treatment during service in June 1985 were that he experienced head trauma at age 20, had a history of passing out as a child, had a family history of epilepsy, and experienced a similar episode at least five years prior to June 1985.  The October 2010 VA neurologic examination noted that he fell out a window at home when 2 1/2 years-old, at which time he sustained a linear skull fracture.  In addition, he had his first spell/seizure in 1978 when he passed out.  Moreover, the examiner specifically found that the seizure disorder "preexisted prior to him being in service."  No competent medical opinion is of record which refutes this finding.  Therefore, the Board finds that the seizure disorder clearly and unmistakably pre-existed the Veteran's entrance into active duty.  See Harris v. West, 203 F. 3d. 1347, 1350 (Fed. Cir. 2000) (A post-service medical opinion can rebut the presumption of soundness.)  

The Board must now determine whether the Veteran's pre-existing seizure disorder was aggravated as a result of his active service.  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary flare-ups will not be considered to be an increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, the Board finds that the Veteran's pre-existing seizure disorder was aggravated by his active service.  The October 2010 VA neurologic examiner specifically stated that this disability was aggravated by the Veteran's active duty time.  The examiner noted the Veteran had more seizures while in the service; had only had one (1) apparent seizure prior to entering into the military; and that his service activity did make his seizures worse.  As this opinion was based upon both an evaluation of the Veteran and an accurate understanding of his medical history from review of the VA claims folder, the Board finds it was supported by an adequate foundation.  Further, no competent medical evidence is of record which refutes the opinion of the VA examiner as to this matter.  Moreover, the Veteran's own statements and hearing testimony intimate his seizures had increased in frequency and severity since his in-service seizure.

The Board notes that in denying the case below the RO stated that the Veteran had 4 additional years of active service following his June 1985 seizure without apparent recurrence.  In short, it appears the RO found this was only a temporary or intermittent flare-up of the pre-existing disability.  See Hunt, supra.  However, this does not appear to be the type of clear and unmistakable evidence necessary to rebut a finding of aggravation in the instant case, especially in light of the Veteran's unrefuted contention that his seizures had increased in frequency and severity since service as well as the supporting medical opinion from the October 2010 VA examiner.  

The Board also observes that, in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. 
§ 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert, supra, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102.

For these reasons, the Board finds that service connection is warranted for the Veteran's seizure disorder.

Analysis - Bilateral Leg Disorders

In this case, the Board finds that the preponderance of the evidence is against a grant of service connection for disabilities of the right and left legs.

The Veteran essentially contends that he sustained in-service foot injuries from running in combat boots during basic training, and that he has had continuous symptoms of arch problems since service.

The Board notes, however, that unlike his seizure disorder, there is no indication in the available service treatment records of any problems associated with either of the Veteran's lower extremities during active service.  Further, there is no indication of any disability of either leg until years after the Veteran's separation from service.  

The Court has indicated that the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board observes that the October 2010 VA orthopedic examination diagnosed bilateral planovalgus flatfeet with midfoot arthritis, severe right minimal left; no evidence of Achilles tendonitis.  Moreover, the examiner opined that there was no evidence by history or in the claims folder to support service connection or aggravation or cause of the Veteran's bilateral foot problem, nor were his feet a result of any incident or were aggravated by any incident in the service.  The examiner noted that his rationale was based on review of the claims folder, the Veteran's history, imaging studies, and the examination as described above.  

The Board acknowledges that the Veteran, as a lay person, is competent to described injuring his feet during service in accord with Jandreau, supra.  However, as detailed above, the October 2010 VA examiner indicated that the current nature and symptomatology of this disability was not such that it was etiologically related to service, and took into account the Veteran's purported history in making this determination.  The Board has already determined that this examination is based upon an adequate foundation, is adequate for resolution of this case, and that there is no competent medical evidence which refutes the findings of this VA examiner.

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for disabilities of the right and/or left leg.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.


ORDER

Entitlement to service connection for a seizure disorder is granted.

Entitlement to service connection for a right leg disorder, including an Achilles tendon condition, is denied.

Entitlement to service connection for a right leg disorder, including an Achilles tendon condition, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


